Citation Nr: 1016056	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  04-30 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic muscle fatigue, 
currently diagnosed as fibromyalgia, to include as due to an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1987 to 
November 1987; and from January 1989 to July 1992, including 
service in the Southwest Asia Theater of Operations in 
support of Operation Desert Storm from December 1990 to May 
1991.  Commendations and awards include a Southwest Asia 
Service Medal with 3 Bronze Service Stars and a Kuwait 
Liberation Medal (Saudi Arabia).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This matter was previously before the Board in September 
2008, at which time it was remanded for additional 
development.  In August 2009, this case was again remanded 
due to the RO's failure to comply with the September 2008 
remand directives and for an additional VA compensation 
examination.  Having substantially complied with the August 
2009 remand directives, the matter is now before the Board.  


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

2.  There is objective evidence of the medically unexplained 
chronic multisymptom illness of fibromyalgia.


CONCLUSION OF LAW

A chronic multi-symptom illness, diagnosed as fibromyalgia, 
may be presumed to have been incurred in active service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance because the claim is being granted, regardless.  
See, e.g., 38 C.F.R. § 20.1102 (2009) (harmless error).

II.  Entitlement to Service Connection for Chronic Muscle 
Fatigue, Now Diagnosed as Fibromyalgia, to Include as Due to 
an Undiagnosed Illness

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In order to prevail in a claim for 
service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran who served for ninety days or more during a 
period of war develops certain chronic diseases to a degree 
of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).

Service connection also may be established for chronic 
disabilities due to undiagnosed illnesses, if there is 
evidence that the claimant: (1) is a "Persian Gulf Veteran;" 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combinations of illnesses 
manifested by one or more signs or symptoms; (3) which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

A Persian Gulf Veteran is a Veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d).  In the present appeal, the Veteran's military 
records document that she served in Southwest Asia in support 
of Operation Desert Storm from M122 1990 to May 1991, making 
her a Persian Gulf Veteran.

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2).  Further, 
a chronic disability is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3).  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Id.

A qualifying "chronic disability" includes: (A) an 
undiagnosed illness, (B) the following medically unexplained 
chronic multi symptom illnesses: chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome, and any other 
illness that the Secretary of VA determines is a medically 
unexplained chronic multi-symptom illness; and (C) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
Veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
Veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

In cases where a Veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under direct service connection provisions of 38 U.S.C.A. § 
1110 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

The Veteran contends that she has an undiagnosed illness 
manifested as chronic muscle fatigue.  However, at the 
Veteran's most recent VA compensation examination in November 
2009, the Veteran's chronic muscle fatigue was diagnosed as 
fibromyalgia.  Regardless of the characterization of the 
disability, the Veteran claims that it is due to her service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War.

Service treatment records do not show treatment for or a 
diagnosis of fibromyalgia.  Furthermore, the October 2003 VA 
Gulf War examiner noted nothing abnormal with the Veteran's 
musculoskeletal system.  The Board does note, however, the 
Veteran's complaints of muscle fatigue to various VA treating 
physicians beginning in August 2004.  

However, the January 2009 VA compensation examiner 
specifically diagnosed the Veteran with "chronic muscle 
fatigue."  During the examination, the examiner noted the 
onset of the condition in 2000 and described it as being 
intermittent with remissions.  Further, the examiner stated 
that the Veteran also suffered additional trauma to her arm 
following her discharge from the military as a result of a 
motor vehicle accident.  The examiner opined that the 
Veteran's chronic muscle fatigue is not caused by her 
military service because her symptoms are more similar to 
that of a muscularsprain or sprain. 

The most recent VA compensation examination was conducted in 
November 2009.  The VA examiner diagnosed the Veteran with 
fibromyalgia and stated that she has numerous "tender 
points" in the paracervical region, thoracic spine, lumbar 
spine, thighs, shoulders, knees and elbows consistent with 
fibromyalgia.  The examiner, in answer to the Board's prior 
remand directives specifically found that 1) the Veteran's 
muscle fatigue was due to a medically explained (known) 
illness or injury; 2) the fibromyalgia is less like than not 
caused by the Veteran's already service connected disability 
of chronic respiratory failure, although the etiology of the 
fibromyalgia is unknown; and 3) the fibromyalgia is not 
aggravated by the Veteran's chronic respiratory failure.  
Therefore, the Board finds that the VA examiner diagnosed the 
Veteran a medically unexplained chronic diagnosis of 
fibromyalgia.  

As noted above, in order to warrant service connection for an 
undiagnosed illness, several elements must be met.  There 
must not only be evidence that the claimant is a "Persian 
Gulf Veteran," as in this case, but the evidence must also 
show that her disability, manifested by one or more signs or 
symptoms, is chronic and became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011.  Finally, as here, the 
disability must be one of the medically unexplained chronic 
multi symptom illnesses.  A chronic disability is one that 
has existed for 6 months or more, including disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6- month period. 38 C.F.R. § 3.317(a)(3).  The Board 
finds that the Veteran has consistently reported problems 
concerning her chronic muscle fatigue/ fibromyalgia 
throughout the appeals period, beginning in August 2004.  
Therefore, based on the evidence of record, the Board finds 
that the Veteran's fibromyalgia is a chronic condition.

In summary, based on all of the above, the Board finds that 
the Veteran exhibits signs or symptoms of fibromyalgia, which 
is included as a qualifying chronic disability under 38 
C.F.R. § 3.317(b).  Under these circumstances, and affording 
the Veteran the benefit of the doubt, the Board finds that 
the Veteran's fibromyalgia is symptomatic and may be presumed 
to have been incurred in service.


ORDER

Entitlement to service connection for fibromyalgia is 
granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


